                 Case 2:18-cv-01543-RAJ Document 32 Filed 11/07/18 Page 1 of 9




 1                                                           THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                                  UNITED STATES DISTRICT COURT
14                                 WESTERN DISTRICT OF WASHINGTON
15                                           AT SEATTLE
16
17   BOMBARDIER INC.,
18                                                       2:18-cv-1543 RAJ
19                             Plaintiff,
20                                                       DECLARATION OF JERRY A.
     v.                                                  RIEDINGER IN SUPPORT OF
21
22                                                       DEFENDANT MITSUBISHI AIRCRAFT
23   MITSUBISHI AIRCRAFT                                 CORPORATION AMERICA, INC’S
24   CORPORATION, MITSUBISHI                             OPPOSITION TO PLAINTIFF’S MOTION
25   AIRCRAFT CORPORATION AMERICA,                       TO SEAL EXHIBITS A-J TO THE
26   INC., et al.,                                       DECLARATION OF DANIEL BURNS
27                                                       AND EXHIBIT A TO THE DECLARATION
28                                                       OF DAVID TIDD IN SUPPORT OF ITS
29
                               Defendants.               MOTION FOR A PRELIMINARY
30                                                       INJUNCTION
31
32                                                       NOTED ON MOTION CALENDAR:
33                                                       November 9, 2018
34
35
36
37
38
39                      Jerry A. Riedinger declares:
40
41              1.      I am a partner in the law firm of Perkins Coie LLP and counsel for Defendant
42
43   Mitsubishi Aircraft Corporation America, Inc. (“Mitsubishi Aircraft America”) in this action. I
44
45   make this declaration based on personal knowledge of the events and matters described herein.
46
47              2.      I have a degree in Mechanical Engineering, awarded by Rice University in
48
49   Houston, Texas, with an emphasis on fluid mechanics and aerospace technology. I hold a
50
51   Private Pilot’s license and am familiar with basic aeronautical and aerodynamic principles.
                                                                                       Perkins Coie LLP
     DECLARATION OF JERRY A. RIEDINGER IN SUPPORT OF                              1201 Third Avenue, Suite 4900
     DEFENDANT MITSUBISHI AIRCRAFT CORPORATION                                      Seattle, WA 98101-3099
     AMERICA, INC.’S OPP’N TO MOT. TO SEAL (NO. 18-CV-1543                            Phone: 206.359.8000
     121153-0002/142040359.1
                                                                                       Fax: 206.359.9000
                 Case 2:18-cv-01543-RAJ Document 32 Filed 11/07/18 Page 2 of 9




 1              3.      The original Summons served on Mitsubishi Aircraft America was unsigned and
 2
 3   without the Court’s seal. A true and correct copy of that Summons is attached as Exhibit A.
 4
 5   That Summons was provided to me by Mitsubishi Aircraft America’s corporate secretary.
 6
 7              4.      I have not yet received verification that the Summons was properly served on
 8
 9   Mitsubishi Aircraft Corporation America, Inc. Service of an additional document on Mitsubishi
10
11   Aircraft America was attempted last week, but I have not yet received that document.
12
13              5.      Neither Perkins Coie nor Mitsubishi Aircraft America has been provided with
14
15   copies of Exhibits A-J to the Declaration of Daniel Burns or Exhibit A to the Declaration of
16
17   David Tidd. Counsel for Bombardier permitted two Perkins Coie lawyers representing
18
19   Mitsubishi Aircraft America, myself included, to view those exhibits in their office for less than
20
21   two hours. One of the conditions of allowing us to review the documents was that we could not
22
23   share what we had seen or the substance of the documents with our clients, or anyone else,
24
25   including the in-house attorneys for Mitsubishi Aircraft America. We were also not permitted to
26
27   copy or retain any portion of the sealed documents or take notes regarding the content of the
28
29   documents.
30
31              6.      Based on my memory of the documents, Exhibit A to the Burns Declaration
32
33   appears to be an approximately 60 page PowerPoint presentation made to Transport Canada.
34
35   Numerous pages contained no confidential information. We have received no indication from
36
37   Bombardier regarding which portions of that document are considered by Bombardier to be trade
38
39   secrets.
40
41              7.      Based on my memory, Exhibit A to the Tidd Declaration consists of an
42
43   approximately 200-page document that appears to include, among other non-confidential
44
45   statements, standard aerodynamic equations and generic paragraphs of descriptive verbiage of
46
47   standard aerodynamic principles, as well as other non-confidential information that is not
48
49   specific to Bombardier or Bombardier aircraft.
50
51
                                                                                       Perkins Coie LLP
     DECLARATION OF JERRY A. RIEDINGER IN SUPPORT OF                              1201 Third Avenue, Suite 4900
     DEFENDANT MITSUBISHI AIRCRAFT CORPORATION                                      Seattle, WA 98101-3099
     AMERICA, INC.’S OPP’N TO MOT. TO SEAL (NO. 18-CV-1543                            Phone: 206.359.8000
     121153-0002/142040359.1
                                                                                       Fax: 206.359.9000
                 Case 2:18-cv-01543-RAJ Document 32 Filed 11/07/18 Page 3 of 9




 1              8.      Bombardier’s counsel was notified that Perkins Coie represented Mitsubishi
 2
 3   Aircraft America by no later than September 2018. At that time, I made a presentation to
 4
 5   Bombardier counsel, including Bombardier’s current litigation counsel, regarding this matter.
 6
 7              9.      Bombardier’s counsel John Denkenberger sent an email to me asking for
 8
 9   confirmation that Perkins Coie would continue to represent Mitsusbishi Aircraft America. He
10
11   did so on the early evening of October 19, 2018 shortly after Bombardier filed the Complaint, the
12
13   Motion for a Preliminary Injunction, and the Motion to Seal. A true and correct copy of that
14
15   correspondence is attached as Exhibit B.
16
17
18            I declare under penalty of perjury under the laws of the United States
19            that the foregoing is true and correct
20
21
22
23            Executed this 7th day of November 2018.
24
25
26
27                                                          _s/Jerry A. Riedinger__________________
28
29
                                                            Jerry A. Riedinger
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46
47
48
49
50
51
                                                                                       Perkins Coie LLP
     DECLARATION OF JERRY A. RIEDINGER IN SUPPORT OF                              1201 Third Avenue, Suite 4900
     DEFENDANT MITSUBISHI AIRCRAFT CORPORATION                                      Seattle, WA 98101-3099
     AMERICA, INC.’S OPP’N TO MOT. TO SEAL (NO. 18-CV-1543                            Phone: 206.359.8000
     121153-0002/142040359.1
                                                                                       Fax: 206.359.9000
                 Case 2:18-cv-01543-RAJ Document 32 Filed 11/07/18 Page 4 of 9




 1                                     CERTIFICATE OF SERVICE
 2
 3            I certify under penalty of perjury that on November 7, 2018, I electronically filed the
 4
 5   foregoing with the Clerk of the Court using the CM/ECF system, which will send notification of
 6
 7   such filing to the email addresses indicated on the Court’s Electronic Mail Notice List.
 8
 9
10            DATED this 7th day of November, 2018.
11                                                       s/Mary Z. Gaston
12                                                       Mary Z. Gaston, WSBA No. 27258
13                                                       Perkins Coie LLP
14                                                       1201 Third Avenue, Suite 4900
15                                                       Seattle, WA 98101-3099
16                                                       Telephone: 206.359.8000
17                                                       Facsimile: 206.359.9000
18                                                       E-mail: MGaston@perkinscoie.com
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46
47
48
49
50
51
                                                                                       Perkins Coie LLP
     CERTIFICATE OF SERVICE                                                       1201 Third Avenue, Suite 4900
     (NO. 18-CV-1543 RAJ) – 1                                                       Seattle, WA 98101-3099
                                                                                      Phone: 206.359.8000
     121153-0002/142040359.1
                                                                                       Fax: 206.359.9000
Case 2:18-cv-01543-RAJ Document 32 Filed 11/07/18 Page 5 of 9




 EXHIBIT A
Case 2:18-cv-01543-RAJ Document 32 Filed 11/07/18 Page 6 of 9
Case 2:18-cv-01543-RAJ Document 32 Filed 11/07/18 Page 7 of 9
Case 2:18-cv-01543-RAJ Document 32 Filed 11/07/18 Page 8 of 9




 EXHIBIT B
Case 2:18-cv-01543-RAJ Document 32 Filed 11/07/18 Page 9 of 9
